Exhibit h (xxii) USAA Transfer Agency Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 1(b) of the Amended and Restated Transfer Agency Agreement dated as of May 1, 2012, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Transfer Agency Company d/b/a Shareholder Account Services, (the Transfer Agent) please be advised that the Trust has established two new series (New Funds) and five new classes of its shares (New Classes) as set forth below: USAA Target Managed Allocation Fund USAA Global Equity Income Fund Shares USAA Global Equity Income Fund Institutional Shares USAA Capital Growth Fund Institutional Shares USAA Growth & Income Fund Institutional Shares USAA Government Securities Fund Institutional Shares USAA World Growth Fund Institutional Shares Please be further advised that the Trust desires to retain the Transfer Agent to render transfer agency services under the Transfer Agency Agreement to the New Funds and New Classes in accordance with the fee schedule attached hereto as Exhibit A. Please state below whether you are willing to render such services in accordance with the fee schedule attached hereto as Exhibit A. USAA MUTUAL FUNDS TRUST Attest:\S\DANIEL MAVICO By:\S\DANIEL S. MCNAMARA Daniel Mavico Daniel S. McNamara Assistant SecretaryPresident Dated:August 7, 2015 We are willing to render services to the New Funds and New Classes in accordance with the fee schedule attached hereto as Exhibit A. USAA TRANSFER AGENCY COMPANY Attest:\S\DANIEL MAVICOBy:\S\TERRI LUENSMANN Daniel Mavico Terri Luensmann Assistant SecretaryVice President Dated:August 7,2015 Exhibit A USAA Transfer Agency Company Fee Information for Services as Plan, Transfer, and Dividend Disbursing Agent USAA MUTUAL FUNDS TRUST Annual Maintenance Charges- The annual maintenance charge for the following Funds includes the processing of all transactions and correspondence. The fee is billable on a monthly basis at the rate of 1/12 of the annual fee. SAS will charge for each open and funded account as determined in SAS's sole discretion from the month the account is opened through January of the year following the year all funds are redeemed from the account. USAA Global Equity Income Fund Shares$23.00 Annual Transfer Agency Fee - The annual fee for the following includes the processing of all transactions and correspondence. The fee is calculated on average daily net assets at the rates noted below and are accrued daily and paid monthly. USAA Target Managed Allocation Fund0.05% USAA Global Equity Income Fund Institutional Shares0.10% USAA Capital Growth Fund Institutional Shares 0.10% USAA Growth & Income Fund Institutional Shares0.10% USAA Government Securities Fund Institutional Shares0.10% USAA World Growth Fund Institutional Shares0.10% USAA MUTUAL FUNDS TRUST USAA TRANSFER AGENCY COMPANY By:\S\DANIEL S. MCNAMARA By:\S\TERRI LUENSMANN Daniel S. McNamaraTerri Luensmann President Vice President Dated:August 7, 2015 Dated:August 7, 2015 Exhibit h ( xxiii) USAA Asset Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to paragraph 1(b) of the Administration and Servicing Agreement, dated as of August 1, 2001, between USAA Mutual Funds Trust (the Trust) and USAA Investment Management Company, as amended and transferred to USAA Asset Management Company (the Administrator) pursuant to the Transfer and Assumption Agreement dated December 31, 2011 (Administration and Servicing Agreement), please be advised that the Trust has established two new series of its shares (New Funds) and four New Classes (New Classes) of its shares as set forth below, and please be further advised that the Trust desires to retain the Administrator to render administration and shareholder servicing services under the Administration and Servicing Agreement to the New Funds and New Classes of shares at the fees stated below: USAA Target Managed Allocation Fund0.05% USAA Global Equity Income Fund Shares 0.15% USAA Global Equity Fund Institutional Shares0.10% USAA Growth & Income Fund Institutional Shares0.10% USAA Capital Growth Fund Institutional Shares0.10% USAA Government Securities Fund Institutional Shares 0.10% USAA World Growth Fund Institutional Shares 0.10% In addition, revised Exhibit A to the Administration and Servicing Agreement reflecting the addition of the New Funds and New Classes to the Administration and Servicing Agreement is attached hereto as Exhibit A and is hereby approved. Please state below whether you are willing to render such services at the fees stated above. USAA MUTUAL FUNDS TRUST Attest:\S\DANIEL MAVICO By:\S\DANIEL S. MCNAMARA Daniel Mavico Daniel S. McNamara Assistant SecretaryPresident Dated:August 7, 2015 We are willing to render services to the New Funds and New Classes at the fees stated above. In addition, we approve Exhibit A hereto as revised Exhibit A to the Administration and Servicing Agreement. USAA ASSET MANAGEMENT COMPANY Attest:\S\DANIEL MAVICO By:\S\BROOKS ENGLEHARDT Daniel Mavico Brooks Englehardt Assistant SecretaryPresident Dated:August 7, 2015 EXHIBIT A - LISTING OF FUNDS AND FEES Aggressive Growth Fund 0.25% Aggressive Growth Fund – Institutional Shares 0.10% Capital Growth Fund 0.15% Capital Growth Fund – Institutional Shares 0.10% California Bond Fund 0.15% California Money Market Fund 0.10% Cornerstone Conservative Fund 0.00% Cornerstone Moderately Conservative Fund 0.15% Cornerstone Moderate Fund 0.15% Cornerstone Moderately Aggressive Fund 0.15% Cornerstone Aggressive Fund 0.15% Cornerstone Equity Fund 0.00% Emerging Markets Fund 0.15% Emerging Markets Fund – Institutional Shares 0.10% Extended Market Index Fund 0.25%* First Start Growth Fund 0.15% Flexible Income Fund 0.15% Flexible Income Fund – Institutional Shares 0.10% Global Equity Income Fund 0.15% Global Equity Income Fund – Institutional Shares 0.10% Global Managed Volatility Fund 0.15% Global Managed Volatility Fund – Institutional Shares 0.05% Government Securities Fund 0.15% Government Securities Fund – Institutional Shares 0.10% Growth & Income Fund 0.15% Growth & Income Fund – Institutional Shares 0.10% Growth and Tax Strategy Fund 0.15% Growth Fund 0.15% Growth Fund – Institutional Shares 0.10% High Income Fund 0.15% High Income Fund – Institutional Shares 0.10% Income Stock Fund 0.15% Income Stock Fund – Institutional Shares 0.10% Income Fund 0.15% Income Fund – Institutional Shares 0.10% Intermediate-Term Bond Fund 0.15% Intermediate-Term Bond Fund – Institutional Shares 0.10% International Fund 0.15% International Fund – Institutional Shares 0.10% Managed Allocation Fund 0.05% Money Market Fund 0.10% Nasdaq-100 Index Fund 0.15% New York Bond Fund 0.15% New York Money Market Fund 0.10% Precious Metals and Minerals Fund 0.15% Precious Metals and Minerals Fund – Institutional Shares 0.10% Real Return Fund 0.15% Real Return Fund – Institutional Shares 0.10% S&P 500 Index Fund 0.06% Science & Technology Fund 0.15% Short-Term Bond Fund 0.15% Short-Term Bond Fund – Institutional Shares 0.10% Small Cap Stock Fund 0.15% Small Cap Stock Fund – Institutional Shares 0.10% Target Managed Allocation Fund 0.00% Target Retirement Income Fund 0.00% Target Retirement 2020 Fund 0.00% Target Retirement 2030 Fund 0.00% Target Retirement 2040 Fund 0.00% Target Retirement 2050 Fund 0.00% Target Retirement 2060 Fund 0.00% Tax Exempt Intermediate-Term Fund 0.15% Tax Exempt Long-Term Fund 0.15% Tax Exempt Money Market Fund 0.10% Tax Exempt Short-Term Fund 0.15% Treasury Money Market Trust 0.10% Total Return Strategy Fund 0.15% Total Return Strategy Fund – Institutional Shares 0.10% Ultra Short-Term Bond Fund 0.15% Ultra Short-Term Bond Fund – Institutional Shares 0.10% Value Fund 0.15% Value Fund – Institutional Shares 0.10% Virginia Bond Fund 0.15% Virginia Money Market Fund 0.10% World Growth Fund 0.15% World Growth Fund – Institutional Shares 0.10% * The fee is computed daily and paid monthly, at an annual rate equal to 0.25%, and up to 0.10% of this fee shall be paid to BlackRock Advisers for subadministrative services. (a) The Trust shall pay AMCO a fee for each Fund, payable monthly in arrears, computed as a percentage of the average net assets of the Fund for such month at the rate set forth in this Exhibit. (b) The "average net assets" of the Fund for any month shall be equal to the quotient produced by dividing (i) the sum of the net assets of such Fund, determined in accordance with procedures established from time to time by or under the direction of the Board of Trustees ofthe Trust, for each calendar day of such month, by (ii) the number of such days.
